UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 11-K (Mark One) [X] Annual report pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2014 OR [ ] Transition report pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-21660 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: PAPA JOHN'S INTERNATIONAL, INC. 401(k) PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: PAPA JOHN’S INTERNATIONAL, INC. 2002 Papa John’s Boulevard Louisville, Kentucky40299-2367 (502) 261-7272 Papa John’s International, Inc. 401(k) Plan Financial Statements and Supplemental Schedule Years ended December 31, 2014 and 2013 Contents Report of Independent Registered Public Accounting Firm 1 Financial Statements Statements of Net Assets Available for Benefits 2 Statements of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 Supplemental Schedule Schedule of Assets (Held at End of Year) 16 Signature 17 Exhibit Index
